          Case 1:19-cv-07199-AT Document 52 Filed 05/18/20 Page 1 of 1



                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                              NEW YORK REGIONAL OFFICE                            NANCY A. BROWN
                                         200 VESEY STREET, SUITE 400              TELEPHONE: (212) 336-1023
                                           NEW YORK, NY 10281-1022                EMAIL: BROWNN@SEC.GOV



                                                               May 18, 2020

Via ECF

Hon. Analisa Torres
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     SEC v. Carroll, et al.;
               No. 19 Civ. 7199 (AT)

Dear Judge Torres:

       Pursuant to the Court’s Order, entered March 17, 2020 (DE 51), we respectfully write to
provide a status report regarding the parallel criminal action, United States v. Carroll, 19 Cr. 545
(CM) (S.D.N.Y.) (“Criminal Case”).

         On April 14, 2020, Chief Judge McMahon issued a decision and order in the Criminal
Case denying Defendants Carroll’s and Pappagallo’s pretrial motions, including their motions to
dismiss the indictment, for a bill of particulars, to compel early production of certain materials
regarding one of the Government’s witnesses and to require the Government to review certain
files of an unrelated criminal case and the Securities and Exchange Commission (the
“Commission”). At a scheduling conference that same day, the Criminal Case court set a trial
date of January 25, 2021.

       The Commission will submit its next Status Report in 60 days.

                                                 Respectfully submitted,

                                                 s/ Nancy A. Brown

                                                 Nancy A. Brown

cc:    All Defendants via ECF
